DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 06/10/2020 and 03/09/2022 is/are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “A sample analyzer” in the preamble of claim 1 but does not lay forth any structure capable of performing the function of the device in the body of the claim.  However, because the preamble recites “analyzer”, yet the body of the claim does not provide a structure such as a detector/sensor capable of providing analysis, then the scope of the claims is unclear because the Examiner is unsure of whether Applicant(s) are intending to include some type of analytical structure.  The Examiner suggests that the body of the claim recite an analyzer structure capable of performing analysis.  A similar rejection is made over claim 13.
Claims 2-12 are also rejected by their dependency from claim 1.
Claims 14-19 are also rejected by their dependency from claim 13.

Claim 1 line 28 recites “the guide tube is used for guiding the waste liquid into the receiving cavity”.  Claim 1 line 25 refers to “at least one guide tube”.  There is insufficient antecedent basis for the term “the guide tube” in the claims and it is unclear if “the guide tube” is referring to a case where only a single guide tube exists or if “the guide tube” is referring to each guide tube in a case where a plurality of guide tubes exists. Perhaps applicants are intending to recite “each guide tube”?  A similar rejection is made over claims 4, 5, 12, 13, and 15.

Claim 1 line 28 recites “the guide tube is used for guiding the waste liquid into the receiving cavity”.  Claim 1 line 13-15 refer to “a discharge port of the at least one waste liquid source selected from the reagent compartment, the reaction system and the cleaning system via at least one of the waste liquid pipes, so as to treat a waste liquid produced by the waste liquid source”.  There is insufficient antecedent basis for the term “the waste liquid” because it is unclear which of the waste liquid sources applicants are referring to as the waste liquid.  A similar rejection is made over claim 13.

Claim 4, 9, 10, 11 and 12 recite “a waste liquid”.  Claim 1 line 15 previously refers to “a waste liquid produced by the waste liquid source”.  It is unclear if applicants are intending to introduce another waste liquid in the claims or if applicants are intending to refer to the waste liquid produced by the waste liquid source previously recited in claim 1.  Likewise, Claim 13 line 12 recites “a waste liquid”.  However, claim 13 line 10 previously refers to “a waste liquid produced by the waste liquid source”.  It is unclear if applicants are intending to introduce another waste liquid in the claims or if applicants are intending to refer to the waste liquid produced by the waste liquid source previously recited in line 12.  A similar rejection is made over claims 18 and 19.  A similar rejection is made over claim 20 line 22 in view of claim 20 line 13.

Claim 10 recites “a discharge port of at least one waste liquid source selected from the reagent compartment, the reaction system and the cleaning system”.  Claim 1 lines 12-15 previously refer to “a discharge port of at least one waste liquid source selected from the reagent compartment, the reaction system and the cleaning system”.  It is unclear if applicants are intending define a second discharge port with respect to the at least one waste liquid source of if applicants are intending to refer to the previously defined discharge port of the respective at least one waste liquid sources.  A similar rejection is made over claim 18 in view of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 9, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Shi (CN 104111326A - hereinafter “Shi”) in view of Tokieda et al. (US 2006/0062692 – hereinafter “Tokieda”), and further in view of Mitsuhisa (US Patent No. 5,085,833 – hereinafter “Mitsuhisa”).

Regarding claim 1, Shi discloses a sample analyzer (Shi; “biochemical analysis instrument”, [7]), comprising: 
a sample injection system is configured to collect the sample to be tested (Shi; “execution components such as the sampling needle”, [25]); 
10a cleaning system configured to clean the sample injection system (Shi; “cleaning waste tank 1, fig. 1, [25]); and 
a waste liquid treatment apparatus (Shi; fig. 1, a negative pressure waste liquid system, [25]) comprising a plurality of waste liquid pipes (Shi; one waste liquid container 4 can be connected to a plurality of cleaning waste liquid pools 1 at the same time, and each cleaning waste liquid pool is connected to the waste liquid container through the first pipeline 7 corresponding thereto; fig. 1, #7, [32]) and a first waste liquid chamber (Shi; waste liquid container 4, [25]), wherein at least one liquid inlet of the first waste liquid chamber communicates with a discharge port of at least one waste liquid source selected from the cleaning system via at least one of the 15waste liquid pipes (Shi; inlet 44 of the first waste liquid chamber 4 communicates with a discharge port of the cleaning system 1 via the waste liquid pipes 7; fig. 1, [25]), so as to treat a waste liquid produced by the waste liquid source (Shi; the waste liquid in the cleaning waste liquid tank 1 flows into the waste liquid container 4 through the first nozzle 71 of the first pipe 7, [25]), wherein the first waste liquid chamber comprises: 
a body (Shi; peripheral wall 41 and bottom wall, [25]), with a receiving cavity being provided inside the body for storing the waste liquid (Shi; interior of waste liquid container 4, fig. 1, #4, [25]), and with a liquid outlet being provided at a bottom of the body for discharging the waste liquid (Shi; Interface 46 of the bottom wall 43; fig. 1, [25]); 
20a cover used for closing an opening of the body, wherein the at least one liquid inlet is provided in the cover (Shi; “a top wall 42 is provided with an interface 44”; fig. 1, [25]), and a vent is further provided in a side wall of the body or in the cover (Shi; the second interface 45 through the second pipeline 8 is connected with the negative pressure system 6, fig. 1, [25] and peripheral wall 41 is provided with a second interface 45; [29]); 
and 
25at least one guide tube (Shi; guide tube 3, fig. 1, [29]), wherein a nozzle at one end of each guide tube is in communication with one of the at least one liquid inlet to introduce the waste liquid into the guide tube (Shi; the waste liquid in the cleaning waste liquid tank 1 flows into the waste liquid container 4 through the first nozzle 71 of the first pipe 7, fig. 1, [25] and the first interface 44 is connected to the bottom of the cleaning waste liquid tank 1 through a first pipe 7, and the first pipe 7 includes a draft pipe 3 having a first nozzle 71 which is vertically fixed to the first port 44, [29]), the guide tube is used for guiding the waste liquid into the receiving cavity (Shi; the waste liquid in the cleaning waste liquid tank 1 flows into the waste liquid container 4 through the first nozzle 71 of the first pipe 7, fig. 1, [25] and the first interface 44 is connected to the bottom of the cleaning waste liquid tank 1 through a first pipe 7, and the first pipe 7 includes a draft pipe 3 having a first nozzle 71 which is vertically fixed to the first port 44, [29]).  
Shi does not disclose a sample conveying system configured to provide a sample to be tested; 5a reagent compartment configured to provide a reagent for use in a test; a sample injection system is configured to collect the sample to be tested and the reagent, and a reaction system, wherein the sample injection system injects the collected sample and reagent into a reaction cell of the reaction system.
However, Tokieda teaches the analogous art of sample analyzer (Tokieda; fig. 1, [0033]) comprising a cleaning system (Tokieda; fig. 2, #54, [0036]), a sample conveying system configured to provide a sample to be tested (Tokieda; fig. 2, #12, [0034]), a reagent compartment configured to provide a reagent for use in a test (Tokieda; reagent disk 42 is located inside the reaction disk 41; fig. 1, #42, [0034].  Reagent probe 21 sucks reagent from one of the reagent containers 40 loaded on the reagent disk 42; [0059] and then ejects the reagent into a reaction cuvette; [0060]), a sample injection system is configured to collect the sample to be bested and the reagent (Tokieda; Sample probe 15 sucks a sample in amount required for a first test from one of the sample containers 10 located at a particular position, then a predetermined amount of sample is ejected from the sample probe 15 into one reaction cuvette 35; fig. 2, [0050].  Reagent probe 21 sucks reagent from one of the reagent containers 40 loaded on the reagent disk 42; [0059] and then ejects the reagent into a reaction cuvette; [0060]), and a reaction system, wherein the sample injection system injects the collected sample and reagent into a reaction cell of the reaction system (Tokieda; reaction disk 36 comprising reaction cuvettes 35; [0034].  Sample probe 15 sucks a sample in amount required for a first test from one of the sample containers 10 located at a particular position, then a predetermined amount of sample is ejected from the sample probe 15 into one reaction cuvette 35; fig. 2, [0050].  Reagent probe 21 sucks reagent from one of the reagent containers 40 loaded on the reagent disk 42; [0059] and then ejects the reagent into a reaction cuvette; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample analyzer of Shi to further comprise a sample conveying system configured to provide a sample to be tested, 5a reagent compartment configured to provide a reagent for use in a test, a sample injection system is configured to collect the sample to be tested and the reagent, and a reaction system, wherein the sample injection system injects the collected sample and reagent into a reaction cell of the reaction system, as taught by Tokieda, because Tokieda teaches the sample conveying system, reagent compartment, sample injection system, and reaction system allow the sample analyzer to perform automated analysis of samples by conveying a sample container to a particular location and dispensing the sample and reagent into a reaction cuvette for analysis [0049-0054]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shi and Tokieda both teach a sample analyzer with a cleaning system.
Modified Shi does not teach a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate, and a nozzle at the other end of the guide tube is disposed below the first plate, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent.
However, Mitsuhisa teaches the analogous art of a sample analyzer (Mitsuhisa; col. 1 lines 6-14) comprising a waste liquid treatment apparatus (Mitsuhisa; fig. 1, col. 3 lines 67-68, col. 4 lines 1-2) comprising a waste liquid pipe (The cleaning solution introduced by drain pipe 1 into the container 20 strikes against the inside wall 24 of the container 20 when it is discharged from the end of the inlet pipe 21 and flows down the container 20 to the bottom of the container 20; col. 5 lines 1-8.  The drain pipe 1 is therefore a waste liquid pipe), a guide tube in communication with a liquid inlet (Mitsuhisa; cleaning solution inlet pipe 21 is connected to container 20 as the body of the trap device; fig. 1, col. 4 lines 21-25.  Accordingly, the inlet pipe 21 is a guide tube in communication with a liquid inlet 27), a body, with a receiving cavity being provided inside the body (Mitsuhisa; container 20 as the body of the device comprises a cleaning solution inlet pipe 21 which is fitted in the wall of said container 20 and has an end section projected into the interior of the container 20.  The open end 21a of the inlet pipe 21 faces the inside wall 24 of the container; col. 4 lines 43-50.  The cleaning solution introduced by drain pipe 1 into the container 20 strikes against the inside wall 24 of the container 20 when it is discharged from the end of the inlet pipe 21 and flows down the container 20 to the bottom of the container 20; col. 5 lines 1-8), a vent (Mitsuhisa; a vacuum tank 6 supplies negative pressure into the container 20 by vacuum pump 7 connected to air suction pipe 23 at the top of the container 20, fig. 1, col. 4 lines 27-35.  Accordingly, suction pipe 23 is a vent), and a liquid outlet (Mitsuhisa; on the bottom of the container 20 is mounted a connection 22 for a drain piping to drain the cleaning solution stored in the container 20; fig. 1, col. 4 lines 36-39) the waste liquid treatment apparatus further comprising a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet (Mitsuhisa; baffle plates 25 are located between vent 23 and liquid outlet 22, fig. 2a, col. 4 lines 55-60), the first plate is located above the second plate (Mitsuhisa; fig. 2a), the other end of the guide tube is disposed below the first plate (Mitsuhisa; guide tube 21 is disposed below the first plate 25; figs. 1 & 2a) and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent (Mitsuhisa; the baffle plates 25 provided in the interior of the container 20 destroy the liquid film being sucked upwards, so that the liquid film cannot reach the opening of the air suction pipe 23 at the top of the container 20; col. 5 lines 18-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste liquid treatment apparatus of modified Shi to further comprise a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, because Mitsuhisa teaches the waste liquid treatment apparatus comprising a first and second plate prevent bubbles produced therein from being sucked into the vent (Mitsuhisa; col. 5 lines 9-18).  The modification resulting in the nozzle of modified Shi being disposed below the first plate.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shi and Mitsuhisa both teach a sample analyzer comprising a waste liquid treatment apparatus.

Regarding claim 2, modified Shi teaches the sample analyzer of claim 1 above, wherein the nozzle at the other end of each guide tube is disposed below the second plate (The modification of t the waste liquid treatment apparatus of modified Shi to further comprise a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, has previously been discussed in claim 1 above.  Mitsuhisa additionally teaches the other end of the guide tube 21 is disposed below the second plate 25; figs. 1 & 2a.  The modification resulting in the nozzle of modified Shi extending through the second guide plate so as to be disposed below the second plate).

Regarding claim 4, modified Shi teaches the sample analyzer of claim 1 above, wherein each plate of the first waste liquid chamber is further used for preventing a waste liquid, that flows from the nozzle of the guide tube located below the plate, from contacting with an inner wall of the body located above the plate (The modification of The modification of t the waste liquid treatment apparatus of modified Shi to further comprise a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, has previously been discussed in claim 1 above.  Mitsuhisa additionally teaches the baffle plates 25 provided in the interior of the container 20 destroy the liquid film being sucked upwards, so that the liquid film cannot reach the opening of the air suction pipe 23 at the top of the container 20; col. 5 lines 18-24.  Accordingly, the plates being capable of performing the intended use of preventing a waste liquid from contacting with an inner wall of the body located above the plate).

Regarding claim 5, modified Shi teaches the sample analyzer of claim 1 above, wherein the other end of each guide tube passes through the first plate of the first waste liquid chamber from top to bottom, such that the nozzle at the other end of the guide tube is located below the first plate, and the first plate of the first waste liquid chamber is further used for holding the guide tube passing through the 20first plate (The modification of t the waste liquid treatment apparatus of modified Shi to further comprise a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, has previously been discussed in claim 1 above.  The modification resulting in the first plate being used to hold the guide tube passing through the first plate and the nozzle being disposed below the first plate); or wherein the other end of each guide tube sequentially passes through the first plate and the second plate of the first waste liquid chamber from top to bottom, such that the nozzle at the other end of the guide tube is located below the second plate, and the first plate or the second plate of the first waste liquid chamber is further used for holding the guide tube 25passing through the first plate and the second plate.  

Regarding claim 6, modified Shi teaches the sample analyzer of claim 1 above, wherein the other end of each guide tube extends toward a bottom of the receiving cavity along an inner wall of the receiving cavity, such that the nozzle at the other end of the guide tube is located above or below the second plate (The modification of t the waste liquid treatment apparatus of modified Shi to further comprise a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, has previously been discussed in claim 1 above. Shi further teaches each guide tube extends towards a bottom of the receiving cavity along an inner wall of the receiving cavity; fig. 1, #3, [0023].  The modification resulting in the nozzle being located below the first plate).  


Regarding claim 9, modified Shi teaches the sample analyzer of claim 1 above, wherein the waste liquid treatment apparatus 10further comprises a pressure supply device and a control device (Shi teaches a pressure supply device 6 connected to the body 41 of the first waste liquid chamber 4; fig. 1, [29] and a method for controlling the pressure supply device 6; [38].  The examiner notes that the control of the pressure supply device 6 requires a control device), wherein the first waste liquid chamber is used for collecting a waste liquid in the waste liquid pipe (Shi teaches the waste liquid in the cleaning waste liquid tank 1 flows into the waste liquid container 4 trough the first nozzle 71 of the first pipe 7; fig. 1, [25]) or the waste liquid pipes connected to the first waste liquid chamber when the inside of the first waste liquid chamber is in a negative pressure state (Shi teaches a waste liquid discharge method that sets a negative pressure using the pressure supply device when the waste liquid pipes 7 is connected to the first waste liquid chamber 4 to suction the waste liquid; [38]); wherein the pressure supply device is connected to the first waste liquid chamber and 15used for supplying air pressure to the first waste liquid chamber (Shi; [31]); and wherein the control device is configured for controlling the pressure supply device to supply air pressure to the first waste liquid chamber (Shi teaches a method for controlling the suction capacity of the pressure supply device 6; [38]).  30

Regarding claim 13, Shi discloses a sample analyzer (Shi; “biochemical analysis instrument”, [7]), comprising: 
34a sample injection system is configured to collect the sample to be tested (Shi; “execution components such as the sampling needle”, [25]); 
5a cleaning system configured to clean the sample injection system (Shi; “cleaning waste tank 1, fig. 1, [25]); and 
a waste liquid treatment apparatus (Shi; fig. 1, a negative pressure waste liquid system, [25]) comprising a plurality of waste liquid pipes (Shi; one waste liquid container 4 can be connected to a plurality of cleaning waste liquid pools 1 at the same time, and each cleaning waste liquid pool is connected to the waste liquid container through the first pipeline 7 corresponding thereto; fig. 1, #7, [32]) and a first waste liquid chamber (Shi; waste liquid container 4, [25]), wherein at least one liquid inlet of the first waste liquid chamber communicates with a discharge port of at least one waste liquid source selected from the cleaning system via at least one of the waste liquid pipes (Shi; inlet 44 of the first waste liquid chamber 4 communicates with a discharge port of the cleaning system 1 via the waste liquid pipes 7; fig. 1, [25]), so as to treat a waste liquid produced by the waste liquid source (Shi; the waste liquid in the cleaning waste liquid tank 1 flows into the waste liquid container 4 through the first nozzle 71 of the first pipe 7, [25]), wherein the first waste liquid chamber comprises: 
a receiving cavity used for storing a waste liquid (Shi; interior of waste liquid container 4, fig. 1, #4, [25]); 
at least one liquid inlet (Shi; fig. 1, #44, [25]) and a vent provided at an upper portion of the receiving cavity (Shi; the second interface 45 through the second pipeline 8 is connected with the negative pressure system 6, fig. 1, [25] and peripheral wall 41 is provided with a second interface 45 at an upper portion of the cavity; [29]); 
a liquid outlet provided at a lower portion of the receiving cavity (Shi; Interface 46 of the bottom wall 43; fig. 1, [25]);15 and 
at least one guide tube (Shi; guide tube 3, fig. 1, [29]), wherein a nozzle at one end of each guide tube is in communication with one of the at least one liquid inlet to introduce the waste liquid into the guide tube (Shi; the waste liquid in the cleaning waste liquid tank 1 flows into the waste liquid container 4 through the first nozzle 71 of the first pipe 7, fig. 1, [25] and the first interface 44 is connected to the bottom of the cleaning waste liquid tank 1 through a first pipe 7, and the first pipe 7 includes a draft pipe 3 having a first nozzle 71 which is vertically fixed to the first port 44, [29]), the guide tube is used for guiding the waste liquid into the receiving cavity (Shi; the waste liquid in the cleaning waste liquid tank 1 flows into the waste liquid container 4 through the first nozzle 71 of the first pipe 7, fig. 1, [25] and the first interface 44 is connected to the bottom of the cleaning waste liquid tank 1 through a first pipe 7, and the first pipe 7 includes a draft pipe 3 having a first nozzle 71 which is vertically fixed to the first port 44, [29]).  
Shi does not disclose a sample conveying system configured to provide a sample to be tested; a reagent compartment configured to provide a reagent for use in a test; a sample injection system is configured to collect the sample to be tested and the reagent, and a reaction system, wherein the sample injection system injects the collected sample and reagent into a reaction cell of the reaction system.
However, Tokieda teaches the analogous art of sample analyzer (Tokieda; fig. 1, [0033]) comprising a cleaning system (Tokieda; fig. 2, #54, [0036]), a sample conveying system configured to provide a sample to be tested (Tokieda; fig. 2, #12, [0034]), a reagent compartment configured to provide a reagent for use in a test (Tokieda; reagent disk 42 is located inside the reaction disk 41; fig. 1, #42, [0034].  Reagent probe 21 sucks reagent from one of the reagent containers 40 loaded on the reagent disk 42; [0059] and then ejects the reagent into a reaction cuvette; [0060]), a sample injection system is configured to collect the sample to be bested and the reagent (Tokieda; Sample probe 15 sucks a sample in amount required for a first test from one of the sample containers 10 located at a particular position, then a predetermined amount of sample is ejected from the sample probe 15 into one reaction cuvette 35; fig. 2, [0050].  Reagent probe 21 sucks reagent from one of the reagent containers 40 loaded on the reagent disk 42; [0059] and then ejects the reagent into a reaction cuvette; [0060]), and a reaction system, wherein the sample injection system injects the collected sample and reagent into a reaction cell of the reaction system (Tokieda; reaction disk 36 comprising reaction cuvettes 35; [0034].  Sample probe 15 sucks a sample in amount required for a first test from one of the sample containers 10 located at a particular position, then a predetermined amount of sample is ejected from the sample probe 15 into one reaction cuvette 35; fig. 2, [0050].  Reagent probe 21 sucks reagent from one of the reagent containers 40 loaded on the reagent disk 42; [0059] and then ejects the reagent into a reaction cuvette; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample analyzer of Shi to further comprise a sample conveying system configured to provide a sample to be tested, a reagent compartment configured to provide a reagent for use in a test, a sample injection system is configured to collect the sample to be tested and the reagent, and a reaction system, wherein the sample injection system injects the collected sample and reagent into a reaction cell of the reaction system, as taught by Tokieda, because Tokieda teaches the sample conveying system, reagent compartment, sample injection system, and reaction system allow the sample analyzer to perform automated analysis of samples by conveying a sample container to a particular location and dispensing the sample and reagent into a reaction cuvette for analysis [0049-0054]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shi and Tokieda both teach a sample analyzer with a cleaning system.
Modified Shi does not teach a first plate received in the receiving cavity and located between the vent and the liquid outlet and located closer to the vent than to the liquid outlet, and a nozzle at the other end of the guide tube is disposed below the first plate, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent.
However, Mitsuhisa teaches the analogous art of a sample analyzer (Mitsuhisa; col. 1 lines 6-14) comprising a waste liquid treatment apparatus (Mitsuhisa; fig. 1, col. 3 lines 67-68, col. 4 lines 1-2) comprising a waste liquid pipe (The cleaning solution introduced by drain pipe 1 into the container 20 strikes against the inside wall 24 of the container 20 when it is discharged from the end of the inlet pipe 21 and flows down the container 20 to the bottom of the container 20; col. 5 lines 1-8.  The drain pipe 1 is therefore a waste liquid pipe), a guide tube in communication with a liquid inlet (Mitsuhisa; cleaning solution inlet pipe 21 is connected to container 20 as the body of the trap device; fig. 1, col. 4 lines 21-25.  Accordingly, the inlet pipe 21 is a guide tube in communication with a liquid inlet 27), a receiving cavity (Mitsuhisa; container 20 as the body of the device comprises a cleaning solution inlet pipe 21 which is fitted in the wall of said container 20 and has an end section projected into the interior of the container 20.  The open end 21a of the inlet pipe 21 faces the inside wall 24 of the container; col. 4 lines 43-50.  The cleaning solution introduced by drain pipe 1 into the container 20 strikes against the inside wall 24 of the container 20 when it is discharged from the end of the inlet pipe 21 and flows down the container 20 to the bottom of the container 20; col. 5 lines 1-8), a vent (Mitsuhisa; a vacuum tank 6 supplies negative pressure into the container 20 by vacuum pump 7 connected to air suction pipe 23 at the top of the container 20, fig. 1, col. 4 lines 27-35.  Accordingly, suction pipe 23 is a vent), and a liquid outlet (Mitsuhisa; on the bottom of the container 20 is mounted a connection 22 for a drain piping to drain the cleaning solution stored in the container 20; fig. 1, col. 4 lines 36-39) the waste liquid treatment apparatus further comprising a first plate received in the receiving cavity and located between the vent and the liquid outlet and located closer to the vent than to the liquid outlet (Mitsuhisa; baffle plates 25 are located between vent 23 and liquid outlet 22, fig. 2a, col. 4 lines 55-60), the other end of the guide tube is disposed below the first plate (Mitsuhisa; guide tube 21 is disposed below the first plate 25; figs. 1 & 2a) and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent (Mitsuhisa; the baffle plates 25 provided in the interior of the container 20 destroy the liquid film being sucked upwards, so that the liquid film cannot reach the opening of the air suction pipe 23 at the top of the container 20; col. 5 lines 18-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste liquid treatment apparatus of modified Shi to further comprise a first plate received in the receiving cavity and located between the vent and the liquid outlet and located closer to the vent than to the liquid outlet, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, because Mitsuhisa teaches the waste liquid treatment apparatus comprising a guide tube positioned below a first plate prevents bubbles produced therein from being sucked into the vent (Mitsuhisa; col. 5 lines 9-18).  The modification resulting in the nozzle of modified Shi being disposed below the first plate.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shi and Mitsuhisa both teach a sample analyzer comprising a waste liquid treatment apparatus.

Regarding claim 14, modified Shi teaches the sample analyzer of claim 13 above, wherein the first waste liquid chamber further 25comprises a second plate received in the receiving cavity and located between the first plate and the liquid outlet (The modification of the waste liquid treatment apparatus of modified Shi to further comprise a first plate received in the receiving cavity and located between the vent and the liquid outlet and located closer to the vent than to the liquid outlet, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, has previously been discussed in claim 13 above.  Mitsuhisa also teaches a second plate received in the receiving cavity and located between the first plate and the liquid outlet; figs. 1 & 2a, #25).  

Regarding claim 15, modified Shi teaches the sample analyzer of claim 14 above, wherein the other end of each guide tube passes through the first plate of the first waste liquid chamber from top to bottom, such that the 30nozzle at the other end of the guide tube is located below the first plate, and the first plate of the first waste liquid chamber is further used for holding the guide tube passing through the first plate (The modification of the waste liquid treatment apparatus of modified Shi to further comprise a first plate received in the receiving cavity and located between the vent and the liquid outlet and located closer to the vent than to the liquid outlet, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, has previously been discussed in claim 13 above. The modification resulting in the first plate being used to hold the guide tube passing through the first plate and the nozzle being disposed below the first plate).  

Regarding claim 20, Shi discloses a waste liquid treatment method for a sample analyzer (Shi; [37]), wherein the sample analyzer 5comprises a sample injection system (Shi; “execution components such as the sampling needle”, [25]), and a cleaning system (Shi; “cleaning waste tank 1, fig. 1, [25]), the sample injection system is used for collecting the sample to be tested and injecting the collected sample (Shi; “execution components such as the sampling needle”, [25]), and the cleaning system is used for cleaning the sample injection system (Shi; “The cleaning waste tank 1 can clean the execution components such as the sampling needle”, [25]); 
wherein waste liquid treatment method comprises: 
providing a waste liquid chamber (Shi; waste liquid container 4, [25]), wherein the waste liquid chamber comprise a receiving cavity used for storing a waste liquid (Shi; interior of waste liquid container 4, fig. 1, #4, [25]), a liquid inlet (Shi; inlet 44 of the first waste liquid chamber 4 communicates with a discharge port of the cleaning system 1 via the waste liquid pipes 7; fig. 1, [25]) and a vent provided at an upper portion of the receiving cavity (Shi; the second interface 45 through the second pipeline 8 is connected with the negative pressure system 6, fig. 1, [25] and peripheral wall 41 is provided with a second interface 45; [29]), a liquid outlet provided at a lower portion of the receiving 15cavity (Shi; Interface 46 of the bottom wall 43; fig. 1, [25]), and a guide tube (Shi; guide tube 3, fig. 1, [29]), wherein a nozzle at one end of the guide tube is in communication with the liquid inlet, and a nozzle at the other end of the guide tube (Shi; the waste liquid in the cleaning waste liquid tank 1 flows into the waste liquid container 4 through the first nozzle 71 of the first pipe 7, fig. 1, [25] and the first interface 44 is connected to the bottom of the cleaning waste liquid tank 1 through a first pipe 7, and the first pipe 7 includes a draft pipe 3 having a first nozzle 71 which is vertically fixed to the first port 44, [29]); 
making the liquid inlet communicate with a discharge port of a waste liquid source 20selected from the cleaning system via a waste liquid pipe (Shi; inlet 44 of the first waste liquid chamber 4 communicates with a discharge port of the cleaning system 1 via the waste liquid pipes 7; fig. 1, [25]); 
supplying negative pressure to the waste liquid chamber, so that a waste liquid produced by the waste liquid source is guided into the receiving cavity via the waste liquid pipe and the guide tube (Shi; [38]).
Shi does not disclose a sample conveying system, a reagent compartment, a reaction system, wherein the sample conveying system is used for providing a sample to be tested, the reagent compartment is used for providing a reagent for use in a test, the sample injection system is used for collecting the sample to be tested and the reagent and injecting the collected sample and reagent into a reaction cell of the reaction 10system.
However, Tokieda teaches the analogous art of sample analyzer (Tokieda; fig. 1, [0033]) comprising a cleaning system (Tokieda; fig. 2, #54, [0036]), a sample conveying system configured to provide a sample to be tested (Tokieda; fig. 2, #12, [0034]), a reagent compartment configured to provide a reagent for use in a test (Tokieda; reagent disk 42 is located inside the reaction disk 41; fig. 1, #42, [0034].  Reagent probe 21 sucks reagent from one of the reagent containers 40 loaded on the reagent disk 42; [0059] and then ejects the reagent into a reaction cuvette; [0060]), a sample injection system is configured to collect the sample to be tested and the reagent (Tokieda; Sample probe 15 sucks a sample in amount required for a first test from one of the sample containers 10 located at a particular position, then a predetermined amount of sample is ejected from the sample probe 15 into one reaction cuvette 35; fig. 2, [0050].  Reagent probe 21 sucks reagent from one of the reagent containers 40 loaded on the reagent disk 42; [0059] and then ejects the reagent into a reaction cuvette; [0060]), and a reaction system, wherein the sample injection system injects the collected sample and reagent into a reaction cell of the reaction system (Tokieda; reaction disk 36 comprising reaction cuvettes 35; [0034].  Sample probe 15 sucks a sample in amount required for a first test from one of the sample containers 10 located at a particular position, then a predetermined amount of sample is ejected from the sample probe 15 into one reaction cuvette 35; fig. 2, [0050].  Reagent probe 21 sucks reagent from one of the reagent containers 40 loaded on the reagent disk 42; [0059] and then ejects the reagent into a reaction cuvette; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample analyzer and waste liquid treatment method of Shi to further comprise a sample conveying system configured to provide a sample to be tested, a reagent compartment configured to provide a reagent for use in a test, a sample injection system is configured to collect the sample to be tested and the reagent, and a reaction system, wherein the sample injection system injects the collected sample and reagent into a reaction cell of the reaction system, as taught by Tokieda, because Tokieda teaches the sample conveying system, reagent compartment, sample injection system, and reaction system allow the sample analyzer to perform automated analysis of samples by conveying a sample container to a particular location and dispensing the sample and reagent into a reaction cuvette for analysis [0049-0054]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shi and Tokieda both teach a sample analyzer with a cleaning system.
Modified Shi does not teach a first plate received in the receiving cavity and located between the vent and the liquid outlet, a nozzle at the other end is disposed below the first plate, and a waste liquid produced by the waste liquid source is guided into the receiving cavity via the waste liquid pipe and the guide tube at a height under the first plate, so as to preventing the waste liquid or a foam 25therefrom in the receiving cavity from entering the vent. 
However, Mitsuhisa teaches the analogous art of a sample analyzer (Mitsuhisa; col. 1 lines 6-14) comprising a waste liquid treatment apparatus (Mitsuhisa; fig. 1, col. 3 lines 67-68, col. 4 lines 1-2) comprising a waste liquid pipe (The cleaning solution introduced by drain pipe 1 into the container 20 strikes against the inside wall 24 of the container 20 when it is discharged from the end of the inlet pipe 21 and flows down the container 20 to the bottom of the container 20; col. 5 lines 1-8.  The drain pipe 1 is therefore a waste liquid pipe), a guide tube in communication with a liquid inlet (Mitsuhisa; cleaning solution inlet pipe 21 is connected to container 20 as the body of the trap device; fig. 1, col. 4 lines 21-25.  Accordingly, the inlet pipe 21 is a guide tube in communication with a liquid inlet 27), a receiving cavity (Mitsuhisa; container 20 as the body of the device comprises a cleaning solution inlet pipe 21 which is fitted in the wall of said container 20 and has an end section projected into the interior of the container 20.  The open end 21a of the inlet pipe 21 faces the inside wall 24 of the container; col. 4 lines 43-50.  The cleaning solution introduced by drain pipe 1 into the container 20 strikes against the inside wall 24 of the container 20 when it is discharged from the end of the inlet pipe 21 and flows down the container 20 to the bottom of the container 20; col. 5 lines 1-8), a vent (Mitsuhisa; a vacuum tank 6 supplies negative pressure into the container 20 by vacuum pump 7 connected to air suction pipe 23 at the top of the container 20, fig. 1, col. 4 lines 27-35.  Accordingly, suction pipe 23 is a vent), and a liquid outlet (Mitsuhisa; on the bottom of the container 20 is mounted a connection 22 for a drain piping to drain the cleaning solution stored in the container 20; fig. 1, col. 4 lines 36-39) the waste liquid treatment apparatus further comprising a first plate received in the receiving cavity and located between the vent and the liquid outlet (Mitsuhisa; baffle plates 25 are located between vent 23 and liquid outlet 22, fig. 2a, col. 4 lines 55-60), the other end of the guide tube is disposed below the first plate (Mitsuhisa; guide tube 21 is disposed below the first plate 25; figs. 1 & 2a) and a waste liquid produced by the waste liquid source is guided into the receiving cavity via the waste liquid pipe and the guide tube at a height under the first plate, so as to preventing the waste liquid or a foam 25therefrom in the receiving cavity from entering the vent (Mitsuhisa; guide tube is at a height under the first plate; fig. 1, 21.  The baffle plates 25 provided in the interior of the container 20 destroy the liquid film being sucked upwards, so that the liquid film cannot reach the opening of the air suction pipe 23 at the top of the container 20; col. 5 lines 18-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste liquid treatment apparatus of modified Shi to further comprise a first plate received in the receiving cavity and located between the vent and the liquid outlet, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, because Mitsuhisa teaches the waste liquid treatment apparatus comprising a guide tube disposed below a first plate prevents bubbles produced therein from being sucked into the vent (Mitsuhisa; col. 5 lines 9-18).  The modification resulting in the nozzle of modified Shi being disposed below the first plate.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shi and Mitsuhisa both teach a sample analyzer comprising a waste liquid treatment apparatus.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over translation of Shi, in view of Tokieda, in view of Mitsuhisa, and further in view of Commarmot et al. (US Patent No. 2,860,516 – hereinafter “Commarmot).

Regarding claim 3, modified Shi teaches the sample analyzer of claim 1 above, wherein the first waste liquid chamber comprises 5multiple guide tubes (Shi; fig. 1, #3, [32]).
Modified Shi does not teach according to properties of the waste liquids guided by the multiple guide tubes, the nozzles at the other ends of part of the multiple guide tubes are disposed above the second plate, and the nozzles at the other ends of part of the multiple guide tubes are disposed below the second plate, so as to introduce different waste liquids into the first waste liquid chamber at different heights.
However, Commarmot teaches the analogous art of liquid chamber (Commarmot; fig. 2, #10, col. 2 line 33) comprising multiple guide tubes (Commarmot discloses vertically adjustable guide tubes, fig. 2, #12, #13, col. 2 lines 34-38), the ends of part of the multiple guide tubes are disposed above the other ends of parts of the multiple guide tubes, (Commarmot; fig. 2, #12, #13, col. 2 lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiple guide tubes of modified Shi to be vertically adjustable guide tubes wherein the ends of part of the multiple guide tubes are disposed above the other ends of parts of the multiple guide tubes, as taught by Commarmot, because Commarmot teaches the vertically adjustable guide tubes having the ends of part of the multiple guide tubes disposed above the other ends of parts of the multiple guide tubes allows a pressure differential between the multiple guide tubes at different heights to be measured (Commarmot; fig. 2, #19, col. 2 lines 43-45).  The modification resulting in the multiple guide tubes capable of being vertically adjusted such that the nozzles at the other ends of part of the multiple guide tubes are disposed above the second plate, and the nozzles at the other ends of part of the multiple guide tubes are disposed below the second plate, so as to introduce different waste liquids into the first waste liquid chamber at different heights.  The modification further resulting in the device being capable of properties such as pressure and flow rate of the waste liquids guided by the multiple guide tubes.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shi and Commarmot both teach a liquid chamber comprising multiple guide tubes.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Shi, in view of Tokieda, in view of Mitsuhisa, and further in view of Nix (US Patent No. 1,744,493 – hereinafter “Nix”)

Regarding claim 7, modified Shi teaches the sample analyzer of claim 1 above comprising the first and second plates.
Modified Shi does not teach wherein the first waste liquid chamber further comprises a connecting rod, wherein one end of the connecting rod is fixed on the cover and 32the other end of the connecting rod extends toward a bottom of the receiving cavity, and each plate of the first waste liquid chamber is sleeved on the connecting rod.  
However, Nix teaches the analogous art of a first liquid chamber (Nix; fig. 1, #20, col. 2 lines 78-79) comprising a connecting rod (Nix; fig. 1, #27, col. 2 lines 82-88), wherein one end of the connecting rod is fixed on the cover and the other end of the connecting rod extends toward a bottom of the receiving cavity, and a plate sleeved on the connecting rod (Nix; fig. 1, #29, col. 2 lines 82-88).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first waste liquid chamber of modified Shi to further comprise a connecting rod fixed on the cover of the first waste liquid chamber, and to further modify each plate of the waste liquid chamber to be sleeved on the connecting rod, as taught by Nix, because Nix teaches the plate sleeved on the connecting rod may be adapted to indicate the depth of liquid in the container (Nix; col. 2 lines 28-88).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shi and Nix both teach a liquid chamber comprising a plate within a receiving cavity of the liquid chamber.

Regarding claim 16, modified Shi teaches the sample analyzer of claim 13 above comprising the first plate.
Modified Shi does not teach wherein the first waste liquid chamber further comprises a connecting rod, wherein one end of the connecting rod is fixed on the cover and the other end of the connecting rod extends toward a bottom of the receiving cavity, and the 5first plate of the first waste liquid chamber is sleeved on the connecting rod.  
However, Nix teaches the analogous art of a first liquid chamber (Nix; fig. 1, #20, col. 2 lines 78-79) comprising a connecting rod (Nix; fig. 1, #27, col. 2 lines 82-88), wherein one end of the connecting rod is fixed on the cover and the other end of the connecting rod extends toward a bottom of the receiving cavity, and a plate sleeved on the connecting rod (Nix; fig. 1, #29, col. 2 lines 82-88).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first waste liquid chamber of modified Shi to further comprise a connecting rod fixed on the cover of the first waste liquid chamber, and to further modify the first plate of the waste liquid chamber to be sleeved on the connecting rod, as taught by Nix, because Nix teaches the plate sleeved on the connecting rod may be adapted to indicate the depth of liquid in the container (Nix; col. 2 lines 28-88).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shi and Nix both teach a liquid chamber comprising a plate within a receiving cavity of the liquid chamber.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Shi, in view of Tokieda, in view of Mitsuhisa, and further in view of Gwynn et al. (US 2013/0132006 – hereinafter “Gwynn").

Regarding claim 8, modified Shi teaches the sample analyzer of claim 1 above.
Modified Shi does not teach wherein the first waste liquid chamber further 5comprises a liquid level sensor disposed inside the receiving cavity, and the liquid level sensor is used for sensing a liquid level inside the first waste liquid chamber; wherein the liquid level sensor is a float sensor or an electrode sensor.  
However, Gwynn teaches the analogous art of a sample analyzer (Gwynn; fig. 1, #100, [0180]) comprising a waste liquid chamber (Gwynn; fig. 14b, #908, [0586]) wherein the waste liquid chamber further comprises a liquid level sensor disposed inside the receiving cavity, and the liquid level sensor is used for sensing a liquid level inside the waste liquid chamber; wherein the liquid level sensor is a float sensor (Gwynn teaches a fill sensor 907 that monitors the level of liquid stored within waste container 908, and the fill sensor 907 is a float valve; [0586]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first waste liquid chamber of modified Shi to further comprise a float valve, as taught by Gwynn, because Gwynn teaches the float valve monitors the level of liquid stored within the waste container (Gwynn; [0586]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shi and Gwynn both teach a sample analyzer comprising a waste liquid chamber.

Regarding claim 17, modified Shi teaches the sample analyzer of claim 13 above.
Modified Shi does not teach wherein the first waste liquid chamber further comprises a liquid level sensor disposed inside the receiving cavity, wherein the liquid level sensor is used for sensing a liquid level inside the first waste liquid chamber.  
However, Gwynn teaches the analogous art of a sample analyzer (Gwynn; fig. 1, #100, [0180]) comprising a waste liquid chamber (Gwynn; fig. 14b, #908, [0586]) wherein the waste liquid chamber further comprises a liquid level sensor disposed inside the receiving cavity, wherein the liquid level sensor is used for sensing a liquid level inside the waste liquid chamber (Gwynn teaches a fill sensor 907 that monitors the level of liquid stored within waste container 908, and the fill sensor 907 is a float valve; [0586]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first waste liquid chamber of modified Shi to further comprise a float valve, as taught by Gwynn, because Gwynn teaches the float valve monitors the level of liquid stored within the waste container (Gwynn; [0586]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shi and Gwynn both teach a sample analyzer comprising a waste liquid chamber.

Claims 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Shi, in view of Tokieda, in view of Mitsuhisa, and further in view of translation of Dai (CN 105499231A – hereinafter “Dai”). 

Regarding claim 10, modified Shi teaches the sample analyzer of claim 9 above.
Modified Shi does not teach wherein the waste liquid treatment apparatus 20further comprises a second waste liquid chamber, and the second waste liquid chamber communicates with a discharge port of at least one waste liquid source selected from the reagent compartment, the reaction system and the cleaning system via at least one of the waste liquid pipes, so as to treat a waste liquid produced by the waste liquid source; wherein the second waste liquid chamber is used for collecting a waste liquid in the 25waste liquid pipe or the waste liquid pipes connected to the second waste liquid chamber when the inside of the second waste liquid chamber is in a negative pressure state; wherein the pressure supply device is further connected to the second waste liquid chamber and used for supplying air pressure to the second waste liquid chamber; and wherein the control device is configured for controlling the pressure supply device to 30supply air pressure to each waste liquid chamber according to a preset air pressure timing corresponding to the waste liquid chamber, so that the inside of at least one waste liquid 33chamber is in a negative pressure state at any time during waste liquid treatment to collect a waste liquid.  
However, Dai teaches the analogous art of a sample analyzer (Dai; [3]) comprising a waste liquid treatment apparatus (Dai; fig. 1, [28]) wherein the waste liquid treatment apparatus comprises a first waste liquid chamber (Dai; fig. 1, #7, [28]) and a second waste liquid chamber (Dai; fig. 1, #8, [28]), and the second waste liquid chamber communicates with a discharge port of at least one waste liquid source selected from the reagent compartment, the reaction system and the cleaning system via at least one of the waste liquid pipes, so as to treat a waste liquid produced by the waste liquid source (Dai teaches a sampling needle 2 configured to collect a sample from a sample cup and reagent needle 1 configured to collect a reagent from are a reagent compartment 10; [12, 14, 31].  The sampling needle 2 and reagent needle 1 inside cleaning tank 19 form a needle outer wall cleaning system; [14].  Dai teaches the sample and reagent are discharged into a cuvette; [5] and a cuvette cleaning system for cleaning cuvettes in a reaction tank 20; [14].  The second waste liquid chamber 8 communicates with a discharge port of the reaction system via at least one waste liquid pipe to treat a waste liquid; fig. 5, [33]); wherein the second waste liquid chamber is used for collecting a waste liquid in the 25waste liquid pipe (Dai teaches the second waste liquid chamber 8 is connected to bus bar 9 to extract the reaction solution of the vacuum cleaning needle 1-3; fig. 5, [33]) or the waste liquid pipes connected to the second waste liquid chamber when the inside of the second waste liquid chamber is in a negative pressure state; wherein the pressure supply device is further connected to the second waste liquid chamber and used for supplying air pressure to the second waste liquid chamber (Dai teaches a vacuum tank 207 is connected to the second waste liquid chamber 8 to establish a negative pressure in the second waste liquid chamber 8; fig. 5, [33]); and wherein the control device is configured for controlling the pressure supply device to 30supply air pressure to each waste liquid chamber according to a preset air pressure timing corresponding to the waste liquid chamber, so that the inside of at least one waste liquid 33chamber is in a negative pressure state at any time during waste liquid treatment to collect a waste liquid (Dai teaches when it is necessary to extract water in the cuvette, the vacuum tank 207 with a negative pressure is connected to the first waste liquid chamber 7 and the second waste liquid chamber 8 to establish a negative pressure; [33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste liquid treatment apparatus of modified Shi to 20further comprises a second waste liquid chamber that communicates with a discharge port of the reaction system via at least one of the waste liquid pipes, wherein the pressure supply device is further connected to the second waste liquid chamber and used for supplying air pressure to the second waste liquid chamber, and wherein the control device is configured for controlling the pressure supply device to 30supply air pressure to each waste liquid chamber according to a preset air pressure timing corresponding to the waste liquid chamber, so that the inside of at least one waste liquid 33chamber is in a negative pressure state at any time during waste liquid treatment to collect a waste liquid, as taught by Dai, because Dai teaches the second waste liquid chamber that communicates with a discharge port of the reaction system and is supplied with negative pressure at a time during collection of a waste liquid allows the separation and isolation of concentrated waste liquid from thin or dilute waste liquid; [33].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shi and Dai both teach a sample analyzer comprising a waste liquid treatment apparatus.

Regarding claim 11, modified Shi teaches the sample analyzer of claim 10 above, wherein each waste liquid chamber is further used 5for discharging the collected waste liquid when the inside of the waste liquid chamber is in a positive pressure state, and the control device is configured for controlling the pressure supply device to alternately supply negative pressure and positive pressure to each waste liquid chamber, so that the inside of the waste liquid chamber is alternately in a negative pressure state and in a positive pressure state to alternately collect and discharge a waste 10liquid (The modification of the waste liquid treatment apparatus of modified Shi to 20further comprises a second waste liquid chamber that communicates with a discharge port of the reaction system via at least one of the waste liquid pipes, wherein the pressure supply device is further connected to the second waste liquid chamber and used for supplying air pressure to the second waste liquid chamber, and wherein the control device is configured for controlling the pressure supply device to 30supply air pressure to each waste liquid chamber according to a preset air pressure timing corresponding to the waste liquid chamber, so that the inside of at least one waste liquid 33chamber is in a negative pressure state at any time during waste liquid treatment to collect a waste liquid, as taught by Dai, has previously been discussed in claim 10 above.  Shi additionally teaches when the waste liquid gathers to a certain extent, the negative pressure in the waste container is released and the waste liquid can be discharged from the waste liquid solenoid valve at the bottom of the waste liquid container by gravity; [38].  Accordingly, Shi discloses alternating between a negative pressure to collect the waste to a certain extend and releasing the negative pressure, or apply a positive pressure, to discharge the waste liquid).

Regarding claim 12, modified Shi teaches the sample analyzer of claim 10 above, wherein the second waste liquid chamber comprises: a body, with a receiving cavity being provided inside the body for storing a waste liquid (The modification of the waste liquid treatment apparatus of modified Shi to 20further comprises a second waste liquid chamber that communicates with a discharge port of the reaction system via at least one of the waste liquid pipes, wherein the pressure supply device is further connected to the second waste liquid chamber and used for supplying air pressure to the second waste liquid chamber, and wherein the control device is configured for controlling the pressure supply device to 30supply air pressure to each waste liquid chamber according to a preset air pressure timing corresponding to the waste liquid chamber, so that the inside of at least one waste liquid 33chamber is in a negative pressure state at any time during waste liquid treatment to collect a waste liquid, as taught by Dai, has previously been discussed in claim 10 above.  Dai additionally teaches second waste liquid chamber 8 extracts the reaction solution of the vacuum cleaning needle 1-3; [33].  Accordingly, the second waste liquid chamber 8 comprises a body with a receiving cavity being provided inside).15
Modified Shi does not teach the second waste liquid chamber comprises a liquid outlet being provided at a bottom of the body for discharging the waste liquid; a cover used for closing an opening of the body, wherein at least one liquid inlet is provided in the cover, and a vent is further provided in a side wall of the body or in the cover; a first plate and a second plate, which are respectively disposed at different positions in 20the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate; and at least one guide tube, wherein a nozzle at one end of each guide tube is in communication with one of the at least one liquid inlet to introduce the waste liquid into the guide tube, and a nozzle at the other end of the guide tube is disposed below the first plate, 25the guide tube is used for guiding the waste liquid into the receiving cavity, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from entering the vent.  
However, modified Shi does teach a first waste liquid chamber (Shi; waste liquid container 4, [25]) comprising a liquid outlet being provided at a bottom of the body for discharging the waste liquid (Shi; Interface 46 of the bottom wall 43; fig. 1, [25]); a cover used for closing an opening of the body, wherein at least one liquid inlet is provided in the cover (Shi; “a top wall 42 is provided with an interface 44”; fig. 1, [25]), and a vent is further provided in a side wall of the body or in the cover (Shi; the second interface 45 through the second pipeline 8 is connected with the negative pressure system 6, fig. 1, [25] and peripheral wall 41 is provided with a second interface 45; [29]), a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate (The modification of the waste liquid treatment apparatus of modified Shi to further comprise a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, has previously been discussed in claim 1 above), and at least one guide tube (Shi; guide tube 3, fig. 1, [29]), wherein a nozzle at one end of each guide tube is in communication with one of the at least one liquid inlet to introduce the waste liquid into the guide tube (Shi; the waste liquid in the cleaning waste liquid tank 1 flows into the waste liquid container 4 through the first nozzle 71 of the first pipe 7, fig. 1, [25] and the first interface 44 is connected to the bottom of the cleaning waste liquid tank 1 through a first pipe 7, and the first pipe 7 includes a draft pipe 3 having a first nozzle 71 which is vertically fixed to the first port 44, [29]), and a nozzle at the other end of the guide tube is disposed below the first plate (The modification of the waste liquid treatment apparatus of modified Shi to further comprise a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, has previously been discussed in claim 1 above), the guide tube is used for guiding the waste liquid into the receiving cavity (Shi; the waste liquid in the cleaning waste liquid tank 1 flows into the waste liquid container 4 through the first nozzle 71 of the first pipe 7, fig. 1, [25] and the first interface 44 is connected to the bottom of the cleaning waste liquid tank 1 through a first pipe 7, and the first pipe 7 includes a draft pipe 3 having a first nozzle 71 which is vertically fixed to the first port 44, [29]), and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from entering the vent (The modification of the waste liquid treatment apparatus of modified Shi to further comprise a first plate and a second plate, which are respectively disposed at different positions in the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from 30entering the vent, and to modify the guide tube of modified Shi to extend through the first guide plate so as to be disposed below the first plate, as taught by Mitsuhisa, has previously been discussed in claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second waste liquid chamber to further comprise a liquid outlet being provided at a bottom of the body for discharging the waste liquid; a cover used for closing an opening of the body, wherein at least one liquid inlet is provided in the cover, and a vent is further provided in a side wall of the body or in the cover; a first plate and a second plate, which are respectively disposed at different positions in 20the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate; and at least one guide tube, wherein a nozzle at one end of each guide tube is in communication with one of the at least one liquid inlet to introduce the waste liquid into the guide tube, and a nozzle at the other end of the guide tube is disposed below the first plate, 25the guide tube is used for guiding the waste liquid into the receiving cavity, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from entering the vent, because the second waste liquid chamber further comprising a liquid outlet being provided at a bottom of the body for discharging the waste liquid; a cover used for closing an opening of the body, wherein at least one liquid inlet is provided in the cover, and a vent is further provided in a side wall of the body or in the cover; a first plate and a second plate, which are respectively disposed at different positions in 20the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate; and at least one guide tube, wherein a nozzle at one end of each guide tube is in communication with one of the at least one liquid inlet to introduce the waste liquid into the guide tube, and a nozzle at the other end of the guide tube is disposed below the first plate, 25the guide tube is used for guiding the waste liquid into the receiving cavity, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from entering the vent is merely a duplication of parts that would allow the dispensing port of the reaction system to be in communication with the at least one liquid inlet of the second waste liquid chamber and to allow discharging of the waste liquid from the second waste liquid container through the liquid outlet.  The modification resulting in the second waste liquid chamber comprising a liquid outlet being provided at a bottom of the body for discharging the waste liquid; a cover used for closing an opening of the body, wherein at least one liquid inlet is provided in the cover, and a vent is further provided in a side wall of the body or in the cover; a first plate and a second plate, which are respectively disposed at different positions in 20the receiving cavity and located between the vent and the liquid outlet, and the first plate is located above the second plate; and at least one guide tube, wherein a nozzle at one end of each guide tube is in communication with one of the at least one liquid inlet to introduce the waste liquid into the guide tube, and a nozzle at the other end of the guide tube is disposed below the first plate, 25the guide tube is used for guiding the waste liquid into the receiving cavity, and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from entering the vent.  Additionally, the courts held that duplication of parts did not patentably distinguish over the prior art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  See MPEP 2144.04 (VI)(B).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a duplication of parts.

Regarding claim 18, modified Shi teaches the sample analyzer of claim 13 above.
Modified Shi does not teach wherein the waste liquid treatment apparatus further comprises a second waste liquid chamber, pressure supply device and a control device, wherein the second waste liquid chamber communicates with a discharge port of a waste liquid source selected from the reagent compartment, the reaction system and the cleaning 15system via one of the waste liquid pipes, so as to treat a waste liquid produced by the waste liquid source; wherein each waste liquid chamber is used for collecting a waste liquid in the waste liquid pipe connected to the waste liquid chamber when the inside of the waste liquid chamber is in a negative pressure state; 20wherein the pressure supply device is connected to each waste liquid respectively and used for supplying air pressure to the waste liquid chamber; and wherein the control device is configured for controlling the pressure supply device to supply air pressure to each waste liquid chamber according to a preset air pressure timing corresponding to the waste liquid chamber, so that the inside of at least one waste liquid 25chamber is in a negative pressure state at any time during waste liquid treatment to collect a waste liquid.  
However, Dai teaches the analogous art of a sample analyzer (Dai; [3]) comprising a waste liquid treatment apparatus (Dai; fig. 1, [28]) wherein the waste liquid treatment apparatus comprises a first waste liquid chamber (Dai; fig. 1, #7, [28]) and a second waste liquid chamber (Dai; fig. 1, #8, [28]), pressure supply device (Dai; fig. 1, #207, [33]), and a control device (Dai teaches a method for use of the waste liquid treatment apparatus; [15].  Accordingly, the device comprises a control to perform the defined method), wherein the second waste liquid chamber communicates with a discharge port of a waste liquid source selected from the reagent compartment, the reaction system and the cleaning system via at least one of the waste liquid pipes, so as to treat a waste liquid produced by the waste liquid source (Dai teaches a sampling needle 2 configured to collect a sample from a sample cup and reagent needle 1 configured to collect a reagent from are a reagent compartment 10; [12, 14, 31].  The sampling needle 2 and reagent needle 1 inside cleaning tank 19 form a needle outer wall cleaning system; [14].  Dai teaches the sample and reagent are discharged into a cuvette; [5] and a cuvette cleaning system for cleaning cuvettes in a reaction tank 20; [14].  The second waste liquid chamber 8 communicates with a discharge port of the reaction system via at least one waste liquid pipe to treat a waste liquid; fig. 5, [33]); wherein each waste liquid chamber is used for collecting a waste liquid in the waste liquid pipe connected to the waste liquid chamber when the inside of the waste liquid chamber is in a negative pressure state (Dai teaches when it is necessary to extract water in the cuvette, the vacuum tank 207 with a negative pressure is connected to the first waste liquid chamber 7 and the second waste liquid chamber 8 to establish a negative pressure; [33]); wherein the pressure supply device is connected to each waste liquid respectively and used for supplying air pressure to the waste liquid chamber (Dai teaches when it is necessary to extract water in the cuvette, the vacuum tank 207 with a negative pressure is connected to the first waste liquid chamber 7 and the second waste liquid chamber 8 to establish a negative pressure; [33]); and wherein the control device is configured for controlling the pressure supply device to supply air pressure to each waste liquid chamber according to a preset air pressure timing corresponding to the waste liquid chamber, so that the inside of at least one waste liquid 25chamber is in a negative pressure state at any time during waste liquid treatment to collect a waste liquid (Dai teaches when it is necessary to extract water in the cuvette, the vacuum tank 207 with a negative pressure is connected to the first waste liquid chamber 7 and the second waste liquid chamber 8 to establish a negative pressure; [33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste liquid treatment apparatus of modified Shi to 20further comprises a second waste liquid chamber, pressure supply device and a control device, wherein the second waste liquid chamber communicates with a discharge port of a waste liquid source selected from the reaction system via one of the waste liquid pipes, so as to treat a waste liquid produced by the waste liquid source; wherein each waste liquid chamber is used for collecting a waste liquid in the waste liquid pipe connected to the waste liquid chamber when the inside of the waste liquid chamber is in a negative pressure state; 20wherein the pressure supply device is connected to each waste liquid respectively and used for supplying air pressure to the waste liquid chamber; and wherein the control device is configured for controlling the pressure supply device to supply air pressure to each waste liquid chamber according to a preset air pressure timing corresponding to the waste liquid chamber, so that the inside of at least one waste liquid 25chamber is in a negative pressure state at any time during waste liquid treatment to collect a waste liquid, as taught by Dai, because Dai teaches the second waste liquid chamber that communicates with a discharge port of the reaction system and is supplied with negative pressure at a time during collection of a waste liquid allows the separation and isolation of concentrated waste liquid from thin or dilute waste liquid; [33].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shi and Dai both teach a sample analyzer comprising a waste liquid treatment apparatus.

Regarding claim 19, modified Shi teaches the sample analyzer of claim 18 above, wherein each waste liquid chamber is further used for discharging the collected waste liquid when the inside of the waste liquid chamber is in 30a positive pressure state, and the control device is configured for controlling the pressure supply device to alternately supply negative pressure and positive pressure to each waste liquid chamber, so that the inside of the waste liquid chamber is alternately in a negative 36pressure state and in a positive pressure state to alternately collect and discharge a waste liquid (The modification of the waste liquid treatment apparatus of modified Shi to 20further comprises a second waste liquid chamber, pressure supply device and a control device, wherein the second waste liquid chamber communicates with a discharge port of a waste liquid source selected from the reaction system via one of the waste liquid pipes, so as to treat a waste liquid produced by the waste liquid source; wherein each waste liquid chamber is used for collecting a waste liquid in the waste liquid pipe connected to the waste liquid chamber when the inside of the waste liquid chamber is in a negative pressure state; wherein the pressure supply device is connected to each waste liquid respectively and used for supplying air pressure to the waste liquid chamber; and wherein the control device is configured for controlling the pressure supply device to supply air pressure to each waste liquid chamber according to a preset air pressure timing corresponding to the waste liquid chamber, so that the inside of at least one waste liquid chamber is in a negative pressure state at any time during waste liquid treatment to collect a waste liquid, as taught by Dai, has previously been discussed in claim 18 above.  Shi additionally teaches when the waste liquid gathers to a certain extent, the negative pressure in the waste container is released and the waste liquid can be discharged from the waste liquid solenoid valve at the bottom of the waste liquid container by gravity; [38].  Accordingly, Shi discloses alternating between a negative pressure to collect the waste to a certain extend and releasing the negative pressure, or apply a positive pressure, to discharge the waste liquid).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/899,511. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12 of copending Application 16/899,511 teaches:
A sample analyzer (claim 1), comprising: 
a sample conveying system configured to provide a sample to be tested (claim 1); 
a reagent compartment configured to provide a reagent for use in a test (claim 1); 
34a sample injection system is configured to collect the sample to be tested and the reagent (claim 1) and; 
a reaction system, wherein the sample injection system injects the collected sample and reagent into a reaction cell of the reaction system (claim 1); 
5a cleaning system configured to clean the sample injection system (claim 1); and 
a waste liquid treatment apparatus comprising a plurality of waste liquid pipes (claim 1) and a first waste liquid chamber (claim 1), wherein at least one liquid inlet of the first waste liquid chamber communicates with a discharge port of at least one waste liquid source selected from the reagent compartment, the reaction system and the cleaning system via at least one of the 10waste liquid pipes (claim 1 “each waste liquid chamber is in communication with a discharge port of at least one waste liquid source selected from the reagent compartment, the reaction system and the cleaning system via at least one of the waste liquid pipes” in view of claim 12 “each liquid inlet being connected to a waste liquid pipe”), so as to treat a waste liquid produced by the waste liquid source (claim 1), wherein the first waste liquid chamber comprises: 
a receiving cavity used for storing a waste liquid (claim 12); 
at least one liquid inlet and a vent provided at an upper portion of the receiving cavity (claim 12); 
a liquid outlet provided at a lower portion of the receiving cavity (claim 12); 
15a first plate received in the receiving cavity and located between the vent and the liquid outlet and located closer to the vent than to the liquid outlet (claim 12); and 
at least one guide tube (claim 12), wherein a nozzle at one end of each guide tube is in communication with one of the at least one liquid inlet to introduce a waste liquid into the guide tube (claim 12), and a nozzle at the other end of the guide tube is disposed below the first plate (claim 12), 20the guide tube is used for guiding the waste liquid into the receiving cavity (claim 12), and the first plate is used for preventing the waste liquid or a foam therefrom in the receiving cavity from entering the vent (claim 12).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Rajagopal et al. (US 2008/0154543) discloses a liquid waste management system comprising a waste liquid chamber with at least one inlet and at least one outlet for waste liquids, and a vacuum system connected to the waste liquid chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                

/Benjamin R Whatley/Primary Examiner, Art Unit 1798